





CITATION:
Edell v. Canada Revenue Agency, 2012 ONCA 8



DATE: 20120105



DOCKET: C53613



COURT OF APPEAL FOR ONTARIO



Sharpe, Blair and Rouleau JJ.A.



BETWEEN



Stephen Anthony Edell



Appellant



and



Canada
          Revenue Agency, Industry Canada (Superintendent in

Bankruptcy and Official
          Receiver) and Risman & Zysman Inc.



Respondents



Stephen Edell, in person



Shahana Kar, for the respondent Canada Revenue Agency



Heard & released orally:
December 22,
          2011



On appeal from the order of Justice S.E. Pepall of the Superior
          Court of Justice dated March 28, 2011.



ENDORSEMENT



[1]

The bankruptcy court judge refused to annul the appellants bankruptcy
    and refused to stay the bankruptcy pending the outcome of the appellants
    damages action against the CRA in the Federal Court.

[2]

The appellant appeals that order but in oral submissions asked us to
    stay the bankruptcy and adjourn the appeal against the refusal to nullify the
    bankruptcy pending the decision of the Federal Court in the damages action.

[3]

In our view, the appeal and the request for a stay must be dismissed. 
    We see no error on the part of the bankruptcy court judge in concluding that
    there was no basis to set aside the bankruptcy.

[4]

The CRA exercised its statutory right to vote down the appellants
    proposal.  The appellant knew when he made the proposal that there was every
    likelihood that it would be voted down and that bankruptcy would follow.

[5]

The Federal Court of Appeal has concluded that the bankruptcy does not
    prevent the appellant from pursuing his personal claim in the Federal Court.  The
    issue of whether the CRAs action in relation to the proposal warrant
    nullification of the bankruptcy are for the Ontario Bankruptcy Court.  Whatever
    the Federal Court decides in the damages action, that cannot affect the legal validity
    of the bankruptcy.  We see no basis for staying the bankruptcy in the
    circumstances.

[6]

Accordingly, the appeal is dismissed with costs fixed at $5,000
    inclusive of disbursements and applicable taxes.

Robert J. Sharpe J.A.

R.A. Blair J.A.

Paul Rouleau J.A.


